United States Court of Appeals
      for the Federal Circuit
                ______________________

     QINGDAO SEA-LINE TRADING CO., LTD.,
              Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee,

                          AND

   FRESH GARLIC PRODUCERS ASSOCIATION,
   CHRISTOPHER RANCH L.L.C., THE GARLIC
  COMPANY, VALLEY GARLIC, AND VESSEY AND
              COMPANY, INC.,
             Defendants-Appellees.
            ______________________

                      2013-1581
                ______________________

   Appeal from the United States Court of International
Trade in No. 10-CV-0304, Judge Richard K. Eaton.
                 ______________________

             Decided: September 10, 2014
               ______________________

    ROBERT T. HUME, Hume & Associates LLC, of Ojai,
California, argued for plaintiff-appellant.

    RICHARD P. SCHROEDER, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
2                       QINGDAO SEA-LINE TRADING CO.   v. US



ment of Justice, of Washington, DC, argued for defendant-
appellee. With him on the brief were STUART F. DELERY,
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and REGINALD T. BLADES, JR., Assistant Director. Of
counsel on the brief was WHITNEY M. ROLIG, Attorney,
United States Department of Commerce, Office of the
Chief Counsel for Import Administration, of Washington,
DC.

   MICHAEL J. COURSEY, Kelley Drye & Warren LLP, of
Washington, DC, argued for defendants-appellees. With
him on the brief was JOHN M. HERRMANN.
                 ______________________

    Before NEWMAN, REYNA, and CHEN, Circuit Judges.
REYNA, Circuit Judge.
    Qingdao Sea-line Trading Company (“Sea-line”) ap-
peals a decision of the Court of International Trade af-
firming the Department of Commerce’s final remand
results in a new shipper review and assignment of an
antidumping duty on Sea-line’s imports of fresh whole
garlic bulbs from the People’s Republic of China. For the
reasons set forth below, we affirm.
                            I
                A. NEW SHIPPER REVIEW
    Sea-line challenges the Department of Commerce’s
(“Commerce”) calculation of its antidumping duty, which
it contends is not supported by substantial evidence.
Commerce calculated the antidumping duty as part of a
new shipper review initiated at Sea-line’s request on an
outstanding 1994 antidumping order on fresh garlic
QINGDAO SEA-LINE TRADING CO.   v. US                      3



imports from China. 1 A new shipper review covers im-
ports by an importer or producer that was not subject to
the initial antidumping duty investigation and believes it
is entitled to an individual antidumping duty margin.
19 U.S.C. § 1675(a)(2)(B). New shipper reviews cover
imports made during a period subsequent to the period of
review for the initial investigation.
    Commerce conducted Sea-line’s new shipper review
for the period of November 1, 2008 through April 30,
2009. Because China is a non-market economy, Com-
merce calculated the factors of production of Sea-line’s
fresh whole garlic using surrogate values from a compa-
rable market economy. 19 U.S.C. § 1677b(c)(1). Com-
merce chose India as the primary comparable market
economy for this review and sought to identify a surrogate
value for the “fresh garlic bulb” intermediate input in-
stead of calculating values for the individual factors of
production used to produce that input. Commerce relied
on price data from the Azadpur Agricultural Produce
Marketing Committee’s Market Information Bulletin
(“APMC Bulletin”), which reports daily prices in India for
garlic bulbs of various “grades.” Garlic bulbs are divided
into four grades based on size: grade Super A (greater
than 55 mm); grade A (40-55 mm); grade B (30-40 mm);
and grade C (less than 30 mm).
    Sea-line reported a bulb size of over 55 millimeters for
the garlic imported into the United States during the
period of review, placing its garlic bulbs in the grade
Super A category. The APMC Bulletin, however, did not
report any prices for grade Super A bulbs for the period of
review. Commerce thus averaged the closest available
data points for grade Super A garlic in the APMC Bulle-


   1   See Fresh Garlic from the People’s Republic of
China, 59 Fed. Reg. 59,209 (Dep’t of Commerce Nov. 16,
1994).
4                         QINGDAO SEA-LINE TRADING CO.   v. US



tin, which was for November 2007 through April 2008. To
make this value contemporaneous with the period of
review and account for inflation, Commerce applied the
Wholesale Price Index (“WPI”) for India published by the
International Monetary Fund (“IMF”). Applying the IMF
index resulted in a slight increase in the price for grade
Super A garlic, even though the prices listed in the APMC
Bulletin for the other garlic grades dropped just before
the period of review.
    In addition to calculating surrogate values for Sea-
line’s fresh garlic, Commerce also calculated a “surrogate
financial ratio” to account for general expenses, factory
overhead, and profit. See 19 U.S.C. § 1677b(c)(1). This
ratio is determined using financial statements and other
non-proprietary information from producers of identical or
comparable merchandise in the surrogate country.
19 C.F.R. § 351.408(c)(4).  If financial statements are
available from multiple producers, Commerce averages
the financial ratios derived from all the financial state-
ments. 2
    Commerce calculated a surrogate financial ratio for
Sea-line by averaging financial statements from two
Indian tea producers, Limtex Tea Limited (“Limtex”) and
Tata Tea Limited (“Tata Tea”). Commerce noted that
“tea, rice, and vegetable processing is similar to garlic
because each is not highly processed or preserved prior to
sale.” J.A. 137. Commerce thus decided to use financial
data from Limtex and Tata Tea because tea is comparable
to whole and peeled garlic, and each company’s produc-
tion process is similar to that of Sea-line’s garlic producer,
Jinxiang County Juxinyan Trading Co.




    2   Dorbest Ltd. v. United States, 604 F.3d 1363, 1368
(Fed. Cir. 2010).
QINGDAO SEA-LINE TRADING CO.   v. US                      5



    Commerce published its preliminary results on May 5,
2010, and Sea-line challenged those results in two case
briefs submitted to Commerce on June 4, 2010 and Au-
gust 6, 2010. First, Sea-line argued that Commerce
should not have relied on non-contemporaneous grade
Super A garlic prices or used the IMF WPI index to inflate
those prices. Second, Sea-line argued that Tata Tea’s
financials should not have been used to calculate the
surrogate financial ratio in lieu of those from a different
company, Garlico Industries, because Tata Tea’s produc-
tion process is not sufficiently comparable to the produc-
tion of fresh whole garlic.
    Commerce considered and rejected Sea-line’s chal-
lenges in its final results. Commerce continued to rely on
prices from outside the period of review for grade Super A
garlic after concluding that size-specific price information
was preferable because “size is an important price factor.”
J.A. 208. Commerce also rejected Sea-line’s argument
that a consistent relationship existed between the prices
for grade Super A garlic and grade A garlic:
   [W]e note that there is no historical price infor-
   mation on the record of this review to support
   Qingdao Sea-line’s apparent contention that price
   trends for Super-A grade would mirror those of
   the A grade price. Moreover, Qingdao Sea-line’s
   own arguments about the relative scarcity of
   large-bulb garlic (i.e., Super-A grade) in India re-
   sulting in higher prices for large-bulb garlic con-
   tradict its contention that prices for Super-A
   grade (the largest Indian variety) would mirror
   those of smaller sized garlic.
Id. (emphasis original). Commerce thus continued to rely
on non-contemporaneous prices for grade Super A garlic
in its final results.
    Commerce also continued to use the IMF WPI index
to inflate the older Super A garlic prices, noting that it
6                       QINGDAO SEA-LINE TRADING CO.   v. US



has used the same index in prior reviews. Commerce
refused to use either of two alternative methods that Sea-
line claimed would have resulted in a more accurate garlic
surrogate value. Commerce rejected a “garlic-specific
WPI” index calculated by Sea-line after noting that Sea-
line did not provide any information on the price data
that presumably underpinned the proposed index. Com-
merce also rejected Sea-line’s alternative proposal to
adjust the non-contemporaneous prices using a calculated
ratio between grade Super A and grade A prices. Com-
merce concluded that “there is insufficient historical
Azadpur APMC price data (Super-A grade and A grade)
on the record of this review to serve as the basis for a
meaningful price ratio.” J.A. 211. Commerce thus con-
tinued to adjust the grade Super A garlic prices using the
IMF WPI index.
    Finally, Commerce continued to rely on Tata Tea’s fi-
nancials to calculate a surrogate financial ratio. Com-
merce rejected Sea-line’s argument that Commerce’s
decision is inconsistent with prior reviews, noting that
prior reviews had also concluded that tea is comparable to
garlic. Commerce further noted that the majority of Tata
Tea’s sales are comprised of tea. Commerce therefore
concluded that Tata Tea’s financials reflect the best
available information on the record.
    Based on its calculations, Commerce imposed on Sea-
line an antidumping margin of 155.33% and a per-unit
cash deposit rate of $1.28 per kilogram. 3 Sea-line ap-
pealed Commerce’s final results to the Court of Interna-
tional Trade (“Trade Court”).




    3 Fresh Garlic from the People’s Republic of China:
New Shipper Review, 75 Fed. Reg. 61,130, 61,131 (Dep’t
of Commerce Oct. 4, 2010) (final results).
QINGDAO SEA-LINE TRADING CO.   v. US                        7



           B. FIRST APPEAL TO THE TRADE COURT
    In its pleadings before the Trade Court, Sea-line reit-
erated its challenges to Commerce’s calculations, taking
issue    with     Commerce’s      (i)   reliance    on   non-
contemporaneous prices and use of the IMF WPI index to
inflate those prices; and (ii) use of Tata Tea’s financials in
lieu of Garlico’s financials.
    On March 21, 2012, the Trade Court granted-in-part
Sea-line’s motion for judgment on the administrative
record and remanded Commerce’s final results for further
clarification. 4 The Trade Court agreed with Sea-line that
Commerce failed to sufficiently explain why garlic size is
such an important price factor that it justified using
prices outside the period of review. The Trade Court
noted that Commerce’s statement that “garlic size is an
important price factor” is insufficient to explain why
garlic size trumps contemporaneity in its choice of prices.
The Trade Court also concluded that Commerce did not
adequately explain why it was reasonable to use Tata Tea
financials given findings in prior reviews that Tata Tea’s
production process was not comparable to whole garlic, as
well as why it was reasonable to not consider the financial
statements of Garlico Industries. The Trade Court thus
remanded for Commerce to more adequately explain its
conclusions.
    The Trade Court, however, affirmed Commerce’s use
of the IMF WPI index as an inflator in the event that
Commerce sufficiently justifies its use of garlic prices
outside the period of review. The Trade Court determined
that Commerce reasonably rejected both of Sea-line’s
proposed alternative methods for obtaining contempora-



    4   Qingdao Sea-Line Trading Co. v. United States,
No. 10-00304, 2012 WL 990904 (Ct. Int’l Trade Mar. 21,
2012) (“Qingdao I”).
8                         QINGDAO SEA-LINE TRADING CO.   v. US



neous grade Super A prices. First, the Trade Court noted
that Commerce refused to use Sea-line’s proposed garlic-
specific WPI index after concluding that Sea-line failed to
provide sufficient data to verify the index. Sea-line creat-
ed the garlic-specific WPI in its case brief to Commerce
and provided no explanation or context for how the Indian
government compiled the underlying data. Sea-line also
provided an erroneous website address as the source of
the data and otherwise failed to provide a verifiable
source to Commerce. The Trade Court thus affirmed
Commerce’s refusal to use Sea-line’s garlic-specific WPI,
noting that it “is particularly the duty of a party to com-
plete the record when, as here, plaintiff is proffering data
that it claims is the ‘best available information.’” Qing-
dao I, 2012 WL 990904 at *7.
    Second, the Trade Court held that Commerce reason-
ably rejected Sea-line’s proposed method of calculating a
price ratio between grade Super A and grade A garlic
prices to arrive at a contemporaneous surrogate value. To
support this method, Sea-line noted that it could “pre-
sume” that the prices between grade Super A and grade A
garlic remain “relatively constant.” The Trade Court
noted, however, that Commerce concluded that one year
of data on the price differences between grade Super A
and grade A garlic was insufficient to show a consistent
ratio over time, and Sea-line failed to provide additional
evidence establishing that its proposed ratio remained
constant over a period of years. The Trade Court thus
concluded that Sea-line failed to show that its proposed
ratio would be more accurate than using the IMF WPI
index to adjust the older Super A prices.
             C. COMMERCE’S REMAND RESULTS
    On remand, Commerce further explained its calcula-
tions and reaffirmed its decisions to (i) focus on garlic size
over contemporaneity; (ii) rely on the Tata Tea financial
statements; and (iii) exclude Garlico’s financial state-
QINGDAO SEA-LINE TRADING CO.   v. US                      9



ments from consideration. Commerce first noted that it
“has consistently determined that the size of garlic bulb is
the most important factor in determining garlic prices.”
J.A. 343. Commerce supplemented the record with addi-
tional documents showing that purchasers pay a premium
for large-bulb garlic and that India coined “grade Super
A” garlic as a way to separate new varieties of large-bulb
garlic from the more traditional grade A garlic. Com-
merce further noted that Sea-line’s own information
indicates that its customers rely primarily on size when
purchasing garlic. Commerce therefore continued to rely
on non-contemporaneous grade Super A prices.
    Commerce also reaffirmed its reliance on Tata Tea’s
2008-09 financial statement despite deciding in previous
administrative reviews to reject the use of Tata Tea’s
financials after concluding that Tata Tea was primarily
involved in producing highly-processed or preserved
products. First, Commerce noted that previous adminis-
trative reviews relied on a financial statement from 2003-
04, whereas the current review relies on a statement from
2008-09.     Commerce reviewed the 2008-09 financial
statement and found little evidence that Tata Tea’s pro-
duction process for this period was heavily focused on
processed products. Commerce noted that 89 percent of
Tata Tea’s sales were of branded products, but refused to
conclude that “branded products” implies “highly-
processed goods.” Commerce further noted that instant
tea sales, which are highly processed, represented only
about 1.3 percent of Tata Tea’s total tea sales and that no
additional evidence indicated that the remainder of Tata
Tea’s sales involved highly-processed merchandise.
Commerce therefore rejected Sea-line’s claim that reliance
on Tata Tea’s financial statement was improper because
Tata Tea’s production process was not comparable to the
production of fresh whole garlic.
    Finally, Commerce reaffirmed its rejection of Garlico’s
financial statements after finding inconsistences and
10                      QINGDAO SEA-LINE TRADING CO.   v. US



calculation errors in the underlying data. Commerce also
found that about 91 percent of Garlico’s sales were of non-
fresh products produced through extensive drying and
processing and were thus not comparable to Sea-line’s
production of fresh garlic. Commerce therefore continued
to disregard Garlico’s financial statements in its surro-
gate financial ratio calculation.
         D. SECOND APPEAL TO THE TRADE COURT
    Sea-line again appealed to the Trade Court, and the
court affirmed. 5 The Trade Court held that Commerce
reasonably explained why garlic size was more important
than contemporaneity for purposes of establishing garlic
prices. The Trade Court further held that substantial
evidence supported Commerce’s decision to rely on the
financial statements of Tata Tea in lieu of those of Garli-
co. According to the Trade Court, Commerce reasonably
concluded that Tata Tea’s 2008-09 financial statement
revealed that only a small amount of Tata Tea’s produc-
tion involved highly-processed products and that the
2008-09 statement differed from those relied upon in
previous reviews. The Trade Court also held that sub-
stantial evidence supported Commerce’s conclusion to
reject Garlico’s financial statement on the basis that it
contained numerical errors and was not reliable and
because Garlico’s products were highly processed and
thus not comparable to Sea-line’s production of fresh
garlic.
    On appeal, Sea-line asks us to reverse the Trade
Court’s decision and hold that Commerce erred in (i)
relying on non-contemporaneous grade Super A garlic
prices and the IMF WPI index to adjust those prices; and



     5  Qingdao Sea-Line Trading Co. v. United States,
No. 10-00304, 2013 WL 4038618 (Ct. Int’l Trade Aug, 8,
2013) (“Qingdao II”).
QINGDAO SEA-LINE TRADING CO.   v. US                    11



(ii) using the Tata Tea financial statement instead of
Garlico’s financial statement to calculate the surrogate
financial ratio.    We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(5).
                            II
     We review decisions of the Trade Court de novo and
apply anew the same standard used by the Trade Court. 6
Commerce’s antidumping determinations are reviewed for
substantial evidence. 19 U.S.C. § 1516a(b)(1)(B)(i). Sub-
stantial evidence is defined as “more than a mere scintil-
la,” as well as evidence that a “reasonable mind might
accept as adequate to support a conclusion.” 7 Our review
is limited to the record before Commerce in the particular
review proceeding at issue and includes all evidence that
supports or detracts from Commerce’s conclusion. 8 An
agency finding may still be supported by substantial
evidence even if two inconsistent conclusions can be
drawn from the evidence. 9
                    A. IMF WPI INDEX
    Sea-line argues that Commerce’s decision to use non-
contemporaneous grade Super A garlic prices and to
inflate those prices using the IMF WPI index is not sup-
ported by substantial evidence. Sea-line argues that the
record shows that Indian garlic prices fell just before the


   6    Mittal Steel Point Lisas Ltd. v. United States, 548
F.3d 1375, 1380 (Fed. Cir. 2008).
    7   Consol. Edison Co. of N.Y. v. NLRB, 305 U.S. 197,
229 (1938).
    8   Sango Int’l L.P. v. United States, 567 F.3d 1356,
1362 (Fed. Cir. 2009); see also QVD Food Co. v. United
States, 658 F.3d 1318, 1324-25 (Fed. Cir. 2011) (citing 19
U.S.C. § 1516a(b)(2)(A)).
    9   Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620
(1966).
12                       QINGDAO SEA-LINE TRADING CO.   v. US



period of review and that Commerce’s use of the IMF
index resulted in a distorted and inaccurate surrogate
value for Sea-line’s garlic. We disagree.
    In an administrative review of a non-market economy,
Commerce is required to calculate surrogate values for
the subject merchandise using the “best available infor-
mation.” 19 U.S.C. § 1677b(c)(1). Commerce has broad
discretion to determine what constitutes the best availa-
ble information, as this term is not defined by statute. 10
Commerce generally selects, to the extent practicable,
surrogate values that are publicly available, are product-
specific, reflect a broad market average, and are contem-
poraneous with the period of review. 11
    Substantial evidence supports Commerce’s surrogate
value calculation for Sea-line’s whole garlic bulbs. Sea-
line does not dispute that its garlic bulb imports are of the
grade Super A size, and the record shows that the APMC
Bulletin did not report any prices for Super A bulbs
during the period of review. The record further supports
Commerce’s conclusion that garlic bulb size is a more
important factor than contemporaneity. Consumers often
pay a premium for large-bulb garlic, and the information
submitted by Sea-line shows that its own customers rely
primarily on size when purchasing garlic. Commerce thus
reasonably concluded that the best available information
consisted of non-contemporaneous grade Super A prices.
   The record further supports Commerce’s decision to
use the IMF WPI index to adjust the non-



     10 QVD Food Co., 658 F.3d at 1323.
     11 QVD Food Co. v. United States, 721 F. Supp. 2d
1311, 1315 (Ct. Int’l Trade 2010); see also Fresh Garlic
from the People’s Republic of China: New Shipper Review,
75 Fed. Reg. 24,578, 24,581 (Dep’t of Commerce May 5,
2010) (prelim. results).
QINGDAO SEA-LINE TRADING CO.   v. US                    13



contemporaneous garlic prices. Commerce first noted
that it has used the IMF index in prior administrative
reviews to adjust prices. Commerce further found that
Sea-line failed to provide sufficient evidence showing that
either of its proposed alternative methods would yield a
more accurate result. Commerce reasonably rejected Sea-
line’s proposed garlic-specific inflation index on the
grounds that Sea-line failed to provide any explanation or
context for the underlying data. Commerce was unable to
verify the index because Sea-line did not provide the
correct source of the data. Commerce also rejected Sea-
line’s price-ratio method after concluding there was
insufficient historical data in the record to establish a
reliable ratio between grade Super A and grade A prices.
Commerce found that Sea-line failed to provide additional
evidence establishing that its proposed ratio remained
constant over a period of years. Accordingly, Commerce
reasonably concluded that the IMF index constituted the
best available information in the record.
     We disagree with Sea-line that Commerce’s decision
to inflate the Super A garlic prices is inconsistent with
evidence showing that the prices for grades A, B, and C
fell just before the period of review. Commerce’s decision
to use the IMF WPI index is not inconsistent with the
record. As discussed above, Sea-line failed to show that
Super A prices closely follow changes in other garlic
prices. Once Commerce selected the IMF WPI index as
the best available adjustment method, Sea-line had the
duty to submit verifiable evidence showing that use of the
index was not the best available method of adjusting the
non-contemporaneous prices. The burden of creating an
adequate record lies with the interested parties, not with
14                      QINGDAO SEA-LINE TRADING CO.   v. US



Commerce. 12 Sea-line failed to provide such evidence. As
a result, we conclude that Commerce’s decision to rely on
bulb size and the IMF index is reasonable and supported
by substantial evidence.
             B. SURROGATE FINANCIAL RATIO
    Sea-line argues that Commerce should not have used
Tata Tea’s 2008-09 financial statement to calculate the
surrogate financial ratio because Tata Tea produces
highly-processed products and is thus not reasonably
comparable to Sea-line’s production of fresh whole garlic.
We do not agree.
    Commerce’s reliance on Tata Tea’s 2008-09 financial
statement as a reasonable comparison to Sea-line’s pro-
duction process is supported by substantial evidence.
Commerce reviewed Tata Tea’s financial statement and
found little evidence that Tata Tea’s production process
for this period was heavily focused on processed or pre-
served products. Commerce noted that, while 89 percent
of Tata Tea’s sales were of branded products, neither the
financial statement nor any other evidence shows that
branded products are highly-processed goods. Commerce
further noted that sales of instant tea, which are highly
processed, represented only about 1.3 percent of Tata
Tea’s total tea sales and that the record contained no
additional evidence that the remainder of Tata Tea’s sales
involved highly-processed merchandise.
    Commerce also explained why its reliance on the
2008-09 financial statement was reasonable. Commerce
noted that although it rejected Tata Tea’s 2003-04 finan-
cial statement in previous administrative reviews, Com-
merce examined the differences between the two financial


     12  QVD Food Co., 658 F.3d at 1324; see also Jinan
Yipin Corp. v. United States, 971 F. Supp. 2d 1296, 1314
(Ct. Int’l Trade 2014).
QINGDAO SEA-LINE TRADING CO.   v. US                    15



statements and concluded that, unlike the 2003-04 finan-
cial statement, the 2008-09 financial statement supports
a finding that highly-processed products represented a
small portion of Tata Tea’s total production for the period
of review.
    We also hold that Commerce may change its conclu-
sions from one review to the next based on new infor-
mation and arguments, as long as it does not act
arbitrarily and it articulates a reasonable basis for the
change. Indeed, the Trade Court has recognized that each
administrative review is a separate exercise of Com-
merce’s authority that allows for different conclusions
based on different facts in the record. 13 Here, Commerce
explained the differences between the two financial
statements and reasonably concluded that the 2008-09
financial statement, as the only Tata Tea statement on
the record, supports a finding that Tata Tea’s production
process is sufficiently comparable to Sea-line’s process.
Hence, Commerce’s decision to rely on Tata Tea’s 2008-09
financial statement to calculate Sea-line’s surrogate
financial ratio was not improper.
    We also reject Sea-line’s argument that Garlico’s fi-
nancial statement should have been used instead of Tata
Tea’s financial statement. Commerce refused to use
Garlico’s financial statement after finding several materi-
al errors that called into question the statement’s overall
quality and reliability. These errors included discrepan-
cies in the underlying figures and were not attributable to
accounting system differences. Commerce also found that
about 91 percent of Garlico’s sales involved highly pro-
cessed vegetable products that were not sufficiently
comparable to Sea-line’s sales of fresh whole garlic.



   13  Cinsa, S.A. de C.V. v. United States, 966 F. Supp.
1230, 1238 (Ct. Int’l Trade 1997).
16                       QINGDAO SEA-LINE TRADING CO.   v. US



    Sea-line does not show error in Commerce’s conclu-
sion that Garlico’s statement contains inaccuracies and
reflects a high percentage of highly-processed products.
Sea-line’s argument in response is that because Garlico
sells garlic-based products, its production process must
necessarily be more comparable to Sea-line’s production of
fresh whole garlic. This general assertion, however, is not
sufficient to overcome Commerce’s detailed findings. As a
result, we find that Commerce’s conclusion that Garlico’s
financial statement is not the best available information
for purposes of calculating the surrogate financial ratio is
reasonable and supported by substantial evidence.
    Finally, Sea-line raises before us arguments not pre-
sented in its case briefs to Commerce. Commerce regula-
tions require the presentation of all issues and arguments
in a party’s case brief, and we have held that a party’s
failure to raise an argument before Commerce constitutes
a failure to exhaust its administrative remedies. 14 Ac-
cordingly, we refuse to consider those arguments not
presented in the underlying administrative proceedings.
                            III
    For the reasons set forth above, we affirm the decision
of the Trade Court.
                       AFFIRMED




     14   19 C.F.R. § 351.309(c)(2); Dorbest, 604 F.3d at
1375.